Order, Supreme Court, New York County (Charles Ramos, J.), entered March 28,1996, which, inter alia, granted plaintiffs motion for a preliminary injunction and for removal of defendant from the premises in the event she does not comply with the terms of such injunction, unanimously affirmed, without costs.
The motion court properly exercised its discretion in granting injunctive relief where plaintiff demonstrated a likelihood of success on the merits, irreparable injury and that the equities were in its favor (see, Grant Co. v Srogi, 52 NY2d 496, 517). The evidence at the hearing established that defendant’s presence in the building constituted a danger and threat to the health and safety of the building’s other residents and its employees due to her continuous verbal harassment, including threats to harm others, and threats to set fire to her own apartment. The order which required, inter alia, that defendant be accompanied by a suitable person who could restrain her, was fashioned to allow defendant to retain residence while protecting the building’s residents and employees. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Andrias, JJ.